Case: 20-30118     Document: 00515618002         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 27, 2020
                                  No. 20-30118                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leon Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:18-CR-143-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Leon Williams appeals his 40-month sentence for possession of a
   firearm by a convicted felon. He challenges the district court’s application
   of the U.S.S.G. § 2K2.1(a)(3) base offense level, asserting that he did not
   know the firearm he possessed was capable of accepting a large capacity


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30118     Document: 00515618002           Page: 2   Date Filed: 10/27/2020




                                    No. 20-30118


   magazine. We review challenges to the district court’s interpretation or
   application of the Sentencing Guidelines de novo. United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          In United States v. Fry, 51 F.3d 543, 546 (5th Cir. 1995), we held that,
   because § 2K2.1(a)(3) made “no reference to the defendant’s mental state[,]
   [t]he section [wa]s plain on its face and should not, in light of the apparent
   intent of the drafters, be read to imply a scienter requirement.” Although
   § 2K2.1(a)(3) has been amended since Fry, nothing in the text or
   commentary of § 2K2.1(a)(3) imposes a mens rea requirement.                See
   § 2K2.1(a)(3) and comment. (n.2).
          AFFIRMED.




                                         2